Citation Nr: 1300036	
Decision Date: 01/02/13    Archive Date: 01/11/13

DOCKET NO.  10-28 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include a  bipolar disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to March 1991.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran filed a notice of disagreement (NOD) with this determination in August 2009, and timely perfected his appeal in June 2010.

The Veteran was afforded a Travel Board Hearing before the undersigned Veterans Law Judge in May 2012.  A written transcript of this hearing was prepared and incorporated into the evidence of record.

Although the RO framed the issue on appeal as entitlement to service connection for bipolar disorder, a review of the record indicates that the Veteran has also been diagnosed with anxiety, dysthymia, cyclothymia, and poly-substance abuse.  Recent case law mandates that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the holding in Clemons, the Board has recharacterized the issue of entitlement to service connection for bipolar disorder to the broader issue of entitlement of service connection for an acquired psychiatric disorder, as is reflected on the cover page.  See Kowalski v. Nicholson, 19 Vet. App. 171, 180 (2005), Sondel v. Brown, 6 Vet. App. 218, 220 (1994); Fanning v. Brown, 4 Vet. App. 225, 228-29 (1993) (Board is obligated to review all issues which are reasonably raised from a liberal reading of the appellant's substantive appeal, including all documents or oral testimony submitted prior to the Board decision).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a thorough review of the Veteran's VA claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.

The Veteran's pre-induction and separation examinations are void of any psychiatric disability.  A February 1991 Report of Mental Status Evaluation noted that the Veteran was referred to Community Mental Health Service by the unit for evaluation regarding discharge proceedings.  The social worker who evaluated the Veteran concluded that he did not have a psychiatric diagnosis/mental illness.  The Veteran was psychiatrically cleared for administrative action deemed appropriate by command.  However, the Veteran contends that he was discharged due to his psychiatric disability.  Specifically, the Veteran reported at the May 2012 hearing that he was treated when stationed in Babbenhausen, Germany.  However, no efforts have been made to obtain potential mental health or clinical records of treatment while the Veteran was stationed in Germany. 

Additionally, it appears that the RO has not obtained a copy of the Veteran's service personnel records.  At the May 2012 hearing, the Veteran reported that his rank was reduced multiple times in-service due to hyperactivity and fighting, which was caused by his psychiatric condition.  However, the Veteran's service personnel records that may contain details of the in-service incidents or disciplinary actions taken have not been associated with the claims file.  Accordingly, efforts to obtain a complete copy of the Veteran's service personnel records and mental health and clinical records of treatment while the Veteran was stationed in Germany should be made before the Board renders a decision in this case.  38 C.F.R. § 3.159(c)(2) (2012).

The Veteran's VA outpatient treatment records show diagnoses and treatment for bipolar disorder, anxiety, dysthymia, cyclothymia, and poly-substance abuse.  

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2012).  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Although the Veteran has provided competent reports of in-service symptoms and treatment, continuity of symptomatology, and that he is currently being treated for psychiatric conditions, VA has neither afforded the Veteran an examination nor solicited a medical opinion as to the onset and/or etiology of the Veteran's psychiatric condition.  Although the Veteran has been seeking treatment from the VA for this condition, it remains unclear to the Board whether the Veteran's acquired psychiatric condition is related to any aspect of his military service.  A medical opinion regarding a diagnosis and etiology of the Veteran's acquired psychiatric condition are therefore necessary to make a determination in this case.  See 38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that a remand is also necessary to obtain any outstanding VA and private treatment records with respect to the Veteran's claim of entitlement to service connection for acquired psychiatric disorder.  During his May 2012 Travel Board hearing, the Veteran reported that he received treatment from a private physician for his acquired psychiatric disorder immediately following his discharge from service.  However, these records have not been obtained and associated with the Veteran's claims file.  Additionally, though the VA claims file contains VA treatment records through July 2009, it is unclear whether the Veteran continued to seek any treatment at VA for his conditions after that time.  As these VA and private treatment records may contain information pertinent to his claims, they are relevant and should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Additionally, the Veteran should be contacted to provide any additional treatment records in his possession or authorize VA to obtain those records on his behalf. 

Lastly, a review of the claims folder reveals that the Veteran was awarded Social Security Disability Insurance benefits from the Social Security Administration (SSA).  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  The Veteran reported at the May 2012 hearing that he was receiving SSA disability benefits for his claimed bipolar condition.  However, the records regarding the application and decision have not been associated with the claims folder.  Because SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2012); Voerth v. West, 13 Vet. App. 117 (1999); Baker v. West, 11 Vet. App. 163 (1998); Hayes v. Brown, 9 Vet. App. 67 (1996); Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Diorio v. Nicholson, 20 Vet. App. 193 (2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This appeal must be remanded to obtain the Veteran's complete SSA record.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's complete service personnel and treatment records, from the National Personnel Records Center (NPRC) and/or any other appropriate source.  The Board is particularly interested in any mental health and/or clinical records for mental health treatment in Germany or during training; records pertaining to the reduction of the Veteran's rank; and disciplinary records.  Additionally, the if these records are not available, a negative reply must be provided.

If research of available records for corroborating evidence leads to negative results, notify the Veteran and his representative, and afford them the opportunity to respond.  The AMC should also follow up on any additional action suggested by NPRC.

2. Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be documented in the claims folder, and the Veteran must be informed of this in writing.

3. The AMC should obtain any available outstanding VA treatment records dated after July 2009.  Any response received should be memorialized in the Veteran's claims file.  Additionally, the AMC/RO should contact the Veteran and request that he provide a completed release form (VA Form 21- 4142) authorizing VA to request copies of any treatment records from any private medical providers who have treated him for his claimed acquired psychiatric conditions.  

After the Veteran has signed the appropriate releases, those records not already associated with the claims file, should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file and the Veteran and his representative should be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

4. After the foregoing, the AMC should arrange for the Veteran to undergo an appropriate VA psychiatric examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted.

The examiner is requested to provide an opinion as to the diagnosis, date of onset, and etiology of any psychiatric disorder that is found to be present, including bipolar disorder, anxiety, dysthymia, cyclothymia, and poly-substance abuse.

Specifically, the examiner should provide an opinion as to whether it is at least as likely as not that any current psychiatric disorder had its onset during active service or is related to any in-service disease, event, or injury.  

In doing so, the examiner should consider and discuss the Veteran's in-service incidents and any current factors in the Veteran's life that could be the cause of his psychiatric disorder.  Additionally, the examiner should review the Veteran's service treatment records, service personnel records, VA treatment records, private treatment records, lay statements, the May 2012 hearing transcript, and any other relevant information.  Further, the examiner should discuss the Veteran's statements discussing continuity of symptomatolgy when rendering an opinion.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5. Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the issue should be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


